This case, No. 23415, wherein the plaintiff petitions the Supreme Court for a writ of prohibition against Harve L. Melton, district judge of the fourth judicial district of the state of Oklahoma, et al., to prohibit said parties from proceeding to carry out a judgment rendered in cause No. 6384, pending in the district court of McIntosh county, Okla., in favor of the defendant, George Barnett, and against the plaintiff; and said cause No. 23307, pending herein, having been finally determined upon appeal by this court, and the judgment of the trial court, in case No. 23307, 158 Okla. 270,13 P.2d 104, having been affirmed by this court favorable to defendant, we see no good reason why the writ of prohibition should issue to restrain the district court of McIntosh county, Okla., from carrying out its judgment.
It further appearing that defendants have filed their motion to dismiss the application of plaintiff for a writ of prohibition, said motion is denied. The temporary order of this court made herein, staying proceedings to enforce collection of said judgment, is set aside and vacated. The petition for the writ of prohibition in case No. 23415 is denied.
CLARK, V. C. J., and RILEY, HEFNER, SWINDALL, McNEILL, and KORNEGAY, JJ., concur. LESTER, C. J., and ANDREWS, J., absent.
 *Page 1